Case 1:21-cv-10733-FDS Document 1-2 Filed 05/04/21 Page 1 of 5
               Case 1:21-cv-10733-FDS Document 1-2 Filed 05/04/21 Page 2 of 5

■   ®   CT Corporation                                                            Service of Process
                                                                                  Transmittal
                                                                                  04/06/2021
                                                                                  CT Log Number 539339995
        TO:     Michael Johnson, Legal Assistant
                The Hartford
                1 Hartford Plz, HO-1-09
                Hartford, CT 06155-0001


        RE:      Process Served in Connecticut

        FOR:    The Hartford Financial Services Group, Inc. (Domestic State: DE)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  TIMOTHY T. GILLIGAN, Pltf. vs. THE HARTFORD FINANCIAL SERVICES GROUP, INC.,
                                          etc., et al., Dfts.
        DOCUMENT(S) SERVED:               Summons, Complaint, Attachment(s), Letter(s)
        COURT/AGENCY:                     Middlesex Superior Court - Commonwealth of Massachusetts, MA
                                          Case# 2181CV00639
        NATURE OF ACTION:                 Insurance Litigation
        ON WHOM PROCESS WAS SERVED:       CT Corporation System, East Hartford, CT
        DATE AND HOUR OF SERVICE:         By Process Server on 04/06/2021 at 13:26
        JURISDICTION SERVED :             Connecticut
        APPEARANCE OR ANSWER DUE:         Within 20 days
        ATTORNEY(S) / SENDER(S):          Kevin S. Sullivan
                                          Law Offices of Kevin S. Sullivan, LLC
                                          Fletcher Street Professional Center
                                          9Fletcher Street, Suite A
                                          Chelmsford, MA 01824-2886
                                          978-250-2777
        REMARKS:                          Note: Transmittal has been edited to correct court information
        ACTION ITEMS:                     CT has retained the current log, Retain Date: 04/07/2021, Expected Purge Date:
                                          04/12/2021

                                          Image SOP

                                          Email Notification, Michael Johnson MICHAEL.JOHNSON@THEHARTFORD.COM

                                          Email Notification, Fiona Rosenberg Fiona.Rosenberg@thehartford.com

        REGISTERED AGENT ADDRESS:         C T Corporation System
                                          67 Burnside Ave
                                          East Hartford, CT 06108
                                          800-448-5350
                                          MajorAccountTeam1@wolterskluwer.com




                                                                                  Page 1 of 2 / DC
                   Case 1:21-cv-10733-FDS Document 1-2 Filed 05/04/21 Page 3 of 5

■   ®   CT Corporation                                                                                      Service of Process
                                                                                                            Transmittal
                                                                                                            04/06/2021
                                                                                                            CT Log Number 539339995
        TO:         Michael Johnson, Legal Assistant
                    The Hartford
                    1 Hartford Plz, HO-1-09
                    Hartford, CT 06155-0001

        RE:         Process Served in Connecticut

        FOR:        The Hartford Financial Services Group, Inc. (Domestic State: DE)




        The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
        relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
        of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
        advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
        therein.




                                                                                                            Page 2 of 2 / DC
                 Case 1:21-cv-10733-FDS Document 1-2 Filed 05/04/21 Page 4 of 5




                                          Commonwealth of Massachusetts

          MIDDLESEX,SS.                                               TRIAL COURT OF THE COMMONWEALTH
                                                                      SUPERIOR COURT DEPARTMENT
                                                                      CIVIL DOCKET NO. 2181CV0063 9

          7.i.moth.11 7.1 r.i.i..R...f..i.qan. , PLAINTIFF(S),




                                                                 SUMMONS

          THIS SUMMONS IS DIRECTED TO 7 h..g llaa/fo11.d               1-i.n.an.c.i.a.L . (Defendant's name)
                                                    S e/l.u-i.c,u, V/l.Oup ln.c.•
          You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
          Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
          filed in the fl .i.ddf.e-6 e-'<- S t1.p CM-i.90Qurt. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.


1.        You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
          the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
          opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
          to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
          extension of time in writing from the Court.
2.        How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
          copy to the Plaintiffs Attorney (or the Plaintiff, if unrepresented). You can do this by:
     a.   Filing your signed original response with the Clerk's Orfic;e for Civil Business,    Sup e/l..i. o /I.Court, 3 7 0 ;J..a ck-6 on. St.,
          lotuel.f           (address), by mail or in person. AND
     b.   Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following
          address:LG.1<.1 Ott-i.ce-6 ot Keu.i.n. S.1 Suf.f.i.l.)CLfl., LLC, 9 l.R..etche/l. St.1                     1   Ste.· A,
3.        What to include in your response. An "Answer" is one type of response to a Complaint. Your Answer C/2.e.ft!M/oll.d,
                                                                                                                                        18 2 4
          must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.             />IA · ()
          Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
          use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
          based on the same facts or transaction described in the Complaint, then you must include those claims
          in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
          lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
          Answer or in a written demand for a jury trial that you must send to the other side and file with the
          court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
          "Motion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient. A Motion
          to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
          you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
          described in the rules of the Court in which the complaint was filed, available at
          www.mass.gov.courts/case-legal-res/rules of court.
             Case 1:21-cv-10733-FDS Document 1-2 Filed 05/04/21 Page 5 of 5




4.   Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
     information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
s.   Required informaUon on all filings: The "civil docket number" appearing at the top of this nolice is the
     case number assigned lo this case and must appear on the front of your Answer or Motion to Dismiss.
     You should refer lo yourself as the "Defendant."

     Witness Hon. Judith Fabricanl Chief Justice on                      A1111. -if. 1    ,2021.


                                                                                                                  ST

     .. ,.       ...    ___ ., __   --·
                                          ~Q/~
                                           ·-·· ·-·-·····--··----   --
                . S Ivan




     Note: The number assigned lo the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
     summons before ii is served on the Defendant.




                                               PROOF OF SERVICE OF PROCESS

               I hereby certify that on _ _ _ _ _ _ _ _ _ _ , 20_ , I served a copy of this summons,
     together with a copy of the complaint in this action,. on lhe defendant. named in this summons, in the
     following manner (See Mass. R. Civ. P. 4(d)(1-5)):




     Dated: _ _ _ _ _ _ _ _ _ , 20 __                                           Signature: _ _ _ _ _ _ _ _ _ _ __



     N.B.      TO PROCESS SERVER:


               PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX· BOTH
     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.




                                                                                                               ,20_
                                                                                                                           I
